DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 10/28/2021 has been entered. Claims 1, 6, 11 and 24 have been amended, Claims 5, 10, 12-23 and 25-27 have been canceled, and Claims 29-30 have been newly added. Thus, Claims 1-4, 6-9, 11, 24 and 28-30 are currently pending, Claims 24 and 28 are withdrawn from further consideration for being drawn to nonelected invention and Claims 1-4, 6-9, 11 and 29-30 are under examination.


Withdrawn Objections and Rejections
	The compounds recited in previously presented Claim 5, now incorporated into Claim 1 are followed by the full chemical names and thus the objection to Claims 5-8 has been withdrawn.
	Claim 1 has been amended by incorporating the compounds of previously presented, now canceled Claim 5 except for trifluoropropyne taught by US’353 (Pokrovski et al.) and thus the 102(a)(1) rejection as being anticipated by US’353 has been withdrawn. 
The terminal disclaimer filed on 10/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application number 17/193,021 has been reviewed and is accepted.  The terminal 

Maintained and Newly Applied Claim Objections
Claim 1 stands objected to and Claim 29 is newly objected to because of the following informalities: 
replace “E-1,3,3,3,- tetrafluoropropene” and “1,1,1,3- pentafluoropropane” with “E-1,3,3,3-tetrafluoropropene” and “1,1,1,3-pentafluoropropane”, respectively.   
Claims 11 stands objected and Claim 29 is newly objected to because of the following informalities:  the recited chemical identifiers have to be preceded or followed by the full chemical names.
Claim 29 is newly objected to because of the following informalities:  the conjunction word “and” before “1,1,1,3,3-pentafluoropropane” has to be removed because another additional component of the composition, 245cb, is recited after “1,1,1,3,3-pentafluoropropane”.
Claims 29 is newly objected to because of the following informalities:  Z-1,3,3,3-tetrafluoropropene and E-1,3,3,3-tetrafluoropropene have to be followed by the compound identifiers (HFO-1234ze(Z)) and (HFO-1234ze(E)), respectively, because the same identifiers have been used later in the claim to present the amount of each.

Newly Applied Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11 and 29-30 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the limitation “1224yd ((Z)-1-chloro-2,3,3,3-tetrafluoropropane)”. However, the instant specification appears devoid of such description regarding 1224yd as being (Z)-1-chloro-2,3,3,3-tetrafluoropropane. The specification fails to disclose either explicitly or implicitly, the newly introduced limitation “(Z)-1-chloro-2,3,3,3-tetrafluoropropane”. Furthermore, it is known to a skilled artisan that 1224yd represents 1-chloro-2,3,3,3-tetrafluoropropene and not (Z)-1-chloro-2,3,3,3-tetrafluoropropane as instantly claimed.
Newly added Claim 29 recites “A composition comprising Z-1,3,3,3-tetrafluoropropene, E-1,3,3,3-tetrafluoropropene, 2,3,3,3-tetrafluoropropene, and 1,1,1,3,3-pentafluororopropane, and HFC-245cb and wherein the amount of HFO-1,1,1,3,3-pentafluororopropane, HFC-245cb and at least one of E-1233zd and Z-1233zd when the composition comprising Z-1,3,3,3-tetrafluoropropene, E-1,3,3,3-tetrafluoropropene, and 2,3,3,3-tetrafluoropropene comprises HFO-1234ze(Z) in an amount of less than about 500 ppm and HFO-1234ze(E) in an amount of about 99 to 99.99 mole percent. The specification describes that the composition comprises in one embodiment 99 mole percent to 99.99 mole percent of HF-1234ze(E) and from 0.001 mole percent to 1.0 mole percent of 2,3,3,3-tetrafluoropropene and that is substantially free of HFO-1234ze(Z), i.e. less than about 500 ppm (page 13, lines 6-12). The aforementioned embodiment or any other embodiment of the specification fails to disclose either explicitly or implicitly, the presence of both 1,1,1,3,3-pentafluororopropane and HFC-245cb (Claim 29) and at least one of E-1233zd and Z-1233zd (Claim 30) in the composition comprising Z-1,3,3,3-tetrafluoropropene, E-1,3,3,3-tetrafluoropropene, and 2,3,3,3-tetrafluoropropene and when the amount of HFO-1234ze(Z) is less than about 500 ppm and the amount of HFO-1234ze(E) is about 99 to 99.99 mole percent. 
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of the presence of 1,1,1,3,3-pentafluororopropane, HFC-245cb and at least one of E-1233zd and Z-1233zd in the the composition comprising Z-1,3,3,3-tetrafluoropropene, E-1,3,3,3-
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.
Claims 2-4, 6-9 and 11 also introduce new matter for being dependent on Claim 1.

Newly Applied Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9 and 11 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the chemical compound “(Z)-1-chloro-2,3,3,3-tetrafluoropropane” in line 9. The (Z)- confirmation is used to represent isomerism of only unsaturated 
	Claims 2-4, 6-9 and 11 are also rendered indefinite for depending on Claim 1.

Maintained and Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 and 11 stand rejected in a modified form (see underlined section for modification) under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US2016/0046546A1 (US’546 hereinafter; cited in Office Action 06/25/2021).  
	Regarding Claims 1-4, 6 and 7-9, US’546 teaches in Tables 1-5 compositions comprising E-ze (E-1,3,3,3-tetrafluoropropene), Z-ze (Z-1,3,3,3-tetrafluoropropene) and 245fa (1,1,1,3,3-pentafluoropropane). US’546 further teaches that the compositions of 2O3 (Johnson Mathey, Examples 1-2) and Cr2O3 (Newport Cr). The same exact catalysts and dehydrofluorination process steps of US’546 have also been described in Example 6 of the instant specification and the compositions obtained have been set forth in Table 6 (see below with arrows as annotation). As shown below, the obtained product compositions read on the claimed composition.

    PNG
    media_image1.png
    371
    680
    media_image1.png
    Greyscale

Hence, since the catalysts and process steps of US’546 are identical as described in Example 6, the above compositions of Table 6 are anticipated to form in US’546. See MPEP § 2112.01:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Regarding Claim 11, US’546 is silent about the composition as further comprising at least one member selected from the group consisting of HFC-1234ye, HFC-1243zf, HFC-227ea, HFC-236ea and HFC-236ea. However, the instant specification describes that the claimed composition is obtained by contacting a mixture of 1,1,1,3,3-pentafluoropropane and Z-1,3,3,3-tetrafluoropropene in the gas phase with a catalyst comprising at least one catalyst selected from the group consisting of fluorinated Cr2O3 or Cr/Ni on fluoride alumina, in the presence of an oxygen containing gas (page 2, lines 26-30 up to page 5, lines 1-15). Similarly, US’546 teaches in [0010] a method for contacting a mixture of 1,1,1,3,3-pentafluoropropane and Z-,1,3,3,3-tetrafluoropropene in the gas phase with a catalyst comprising at least one catalyst selected from the group consisting of fluorinated Cr2O3 or Cr/Ni on fluorided alumina, in the presence of an oxygen containing gas. Hence, the product composition obtained in US’546 would necessarily comprise at least one member selected from the group consisting of HFC-1234ye, HFC-1243zf, HFC-227ea, HFC-236ea and HFC-236ea as instantly claimed.

Response to Arguments
	Applicant argues that US’546 fails to teach the claimed additional compounds. Applicant further argues that the catalyst is not the same as the catalyst used by US’546 because LV catalyst is not disclosed in US’546.
	The Examiner disagrees because the claimed additional compounds are taught by US’546 as indicated in the rejection above. The composition obtained using the exemplified LV catalyst has not been used in the anticipation rejection. Applicant is advised to refer to the added arrows indicated above on Table 6 to show that these catalysts with arrows (not the LV catalyst) are the same as those exemplified by US’546. These catalysts with arrows obtain a composition as instantly claimed and thus US’546 necessarily produces the same composition that comprise the claimed additional compounds as shown in Table 6 of the instant specification because the same process and catalyst have been used.
	In view of the foregoing, the 102(a)(1) rejection as being anticipated by US’546 has been maintained.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furthermore, International publication WO2017044719A1 (cited in Office Action 06/25/2021) teaches on pages 10-11 the following compositions comprising the instantly claimed components:

    PNG
    media_image2.png
    729
    521
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    153
    518
    media_image3.png
    Greyscale

The above GC area% of 1234yf at 275ºC has been converted to mol% as follows:
Cpd
GC area%
mol. wt.
mol.
mol%
1234yf
0.828
114
0.01
0.96
1234ze
5.625
114
0.05
6.49
245fa
36.566
134.05
0.27
35.89
1234ze
1.117
114
0.01
1.29
1233xf
23.427
130.5
0.18
23.62
1233zd
21.414
130.5
0.16
21.59
244eb
2.181
134.05
0.02
2.14
1233zd
2.884
130.5
0.02
2.91
243db
5.958
166.95
0.04
4.70


Total mol
0.76



Allowable Subject Matter
	The subject matter of Claims 29-30 is free of prior art. The closest prior art reference is Patent application publication number US2016/0046546A1 (US’546 hereinafter; cited in Office Action 06/25/2021). The teaching of US’546 has been set forth above but fails to teach or suggest the composition of Claims 29-30.


Conclusion

Claims 1-4, 6-9, 11 and 29-30 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622